 
Exhibit 10.1
 
 
AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT
 
THIS AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT (this “Agreement”) of
Flagstone Reinsurance Holdings, S.A., a Luxembourg company (the “Company”)
amends, restates and replaces the Amended and Restated Shareholders’ Agreement
(the “Prior Agreement”), dated as of November 15, 2006, between Flagstone
Reinsurance Holdings Limited (the Bermuda predecessor to the Company) and the
investors listed on Exhibit A thereto (the “Shareholders”), pursuant to Section
6.4 of the Prior Agreement which permits the Company to make the amendments
contained herein.
 
SUMMARY
 
The Company has filed a Registration Statement on Form S-1,  Registration No.
333-138182 (the “Registration Statement”), with the U.S. Securities and Exchange
Commission under the U.S. Securities Act of 1933, as amended (the “Securities
Act”) to register an underwritten initial public offering of its common shares.
 
The Company and the Shareholders were parties to a Shareholders’ Agreement dated
as of December 20, 2005, as amended by Amendment No. 1 thereto dated as of
February 1, 2006 (the “Shareholders’ Agreement”), and the Company and the
Shareholders amended and restated and replaced the Shareholders’ Agreement in
its entirety with the Prior Agreement, effective simultaneously with the closing
of the initial public offering contemplated by the Registration Statement (the
“Effective Time”).
 
The Company changed its place of organization from Bermuda to Luxembourg on May
17, 2010 through a redomestication. In connection with such redomestication, the
Company is amending, restating and replacing the Prior Agreement with this
Agreement.
 
The Company and the Shareholders therefore agree, effective as of the Effective
Time, that the Shareholders’ Agreement is hereby amended and restated as
follows:
 
 
ARTICLE I
 
DEFINITIONS
 
In this Agreement, the following terms have the following meanings:
 
“Act” means the Luxembourg Law of 1915, as amended on Commercial Companies.
 
“Articles” means the Company’s Articles of Incorporation dated May [●], 2010.
 
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such Person.  For the purpose of this definition,
the term “control” (including, with correlative meaning, the terms
“controlling,” “controlled by,” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Board” means the board of directors of the Company from time to time duly
appointed or elected in accordance with the Articles.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Confidential Information”, as to each Shareholder, means all information as to
the practice, business dealings or affairs of the Company, its Affiliates or
their respective customers and clients which may come to the knowledge of such
Shareholder by reason of his status as a Shareholder or as a director, officer
or employee of the Company or any of its Affiliates; provided, however, that
Confidential Information shall not include information which the Shareholder
possessed prior to entering into this Agreement or that is or becomes publicly
available other than by a breach by such Shareholder of this Agreement.
 
“Effective Time” has the meaning set forth in the Summary of this Agreement.
 
“Equity Securities” means any shares of the share capital of the Company, any
securities convertible into or exchangeable for shares of the share capital of
the Company, and any options, warrants, and other rights to purchase or
otherwise acquire from the Company shares of such share capital, or securities
convertible into or exchangeable for shares of such share capital.
 
“Flagstone” means Flagstone Reassurance Suisse SA (successor to Flagstone
Reinsurance Limited), a Subsidiary of the Company.
 
“Person” means any individual or entity.
 
“Register” and “Registration” mean registration under the Securities Act of an
offering of securities.
 
“Registrable Securities” shall mean all shares of Equity Securities held by a
Shareholder party to this Agreement unless (i) they have been effectively
registered under Section 5 of the Securities Act and disposed of pursuant to
such an effective registration statement, or (ii) all of such shares may be
freely sold and transferred during a three-month period pursuant to Rule 144
under the Securities Act (excluding Rule 144(k)) or any successor rule.
 
“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Article IV (“Registration”) of this Agreement, including, without
limitation, all federal and state registration, qualification and filing fees
and expenses, printing, messenger and delivery expenses, fees and disbursements
of counsel and accountants for the Company, Blue Sky fees and expenses (which
fees and expenses shall be deemed to include all fees and expenses of the
Company arising out of filings required by, and all other costs and expenses
incident to compliance with, state securities laws, rules and regulations),
application and filing fees and expenses in connection with securities exchanges
and the expense of any special audits or comfort letters incident to or required
by any such registration.
 
“Registration Statement” has the meaning set forth in the Summary of this
Agreement.
 
“Representatives” means the Representatives of the Underwriters named in
Schedule A to the Underwriting Agreement executed in connection with the initial
public offering of the Company’s common shares.
 
“Securities Act” has the meaning set forth in the Summary of this Agreement.
 
“Shareholders’ Agreement” has the meaning set forth in the Summary of this
Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
“Shares” means shares of the Company, par value $0.01 per share.
 
“Subsidiary” means any entity of which a majority of the Voting Power in
electing the board of directors or equivalent body are, at the time as of which
any determination is being made, owned by the Company, either directly or
indirectly through Subsidiaries.
 
“Transfer” means, with respect to the Shares, to sell, assign, give, pledge,
charge, encumber, create a trust over, or otherwise dispose of, either
voluntarily or involuntarily and with or without consideration, the Shares or
any voting rights or other interest therein.
 
“Underwriting Agreement” means the agreement among the Company and the
Representatives relating to the initial public offering of the Company’s Shares.
 
“Voting Shares” of any entity means the shares of share capital of the entity or
other equity interests of the entity entitled to vote for the election of
directors of such entity or comparable governing body of such entity.
 
“Voting Power” of any Person means the total number of votes which may be cast
by the Shareholders of the total number of outstanding Voting Shares of such
Person.
 
 
ARTICLE II
 
MATTERS RELATING TO THE SHAREHOLDERS
 
2.1           Unanimous Shareholder Approval.  In addition to any vote of the
Shareholders required by the Act or the Articles, none of the actions listed
below shall be taken by the Company without approval by the Board and the
holders of all of the Shares then in issue:
 
(a)           amending the voting rights of the Shares; or
 
(b)           amending the dividend rights of the Shares.
 
ARTICLE III
 
MARKET STAND-OFF
 
3.1           Lock-Up Agreement.
 
Each Shareholder agrees to (i) execute and deliver the lock-up letter agreement
(the “Lock-Up Agreement”) in substantially the form attached hereto as Exhibit B
in accordance with the terms of the Underwriting Agreement and (ii) unless
otherwise consented to in writing by the Company and the other Shareholders,
abide by the terms of the Lock-Up Agreement for the period specified therein
(the “Lock-Up Period”).
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
ARTICLE IV
 
REGISTRATION
 
4.1           Demand Registrations.
 
(a)           Requests for Registration.  On or after the day following the last
day of the Lock-Up Period, the holders of Registrable Securities representing at
least ten million Shares of the Company, which number of Shares is subject to
adjustment in the sole discretion of Board in the event of a share split,
consolidation or similar event, may request registration under the Securities
Act of all or any portion of such Registrable Securities (the “Initial Demand
Registration”).  Following the Initial Demand Registration, the holders of
Registrable Securities representing at least five million Shares of the Company,
which number of Shares is subject to adjustment in the sole discretion of Board
in the event of a share split, consolidation or similar event, may request
registration under the Securities Act of all or any portion of such Registrable
Securities (each a “Subsequent Demand Registration”; together with the Initial
Demand Registration, the “Demand Registrations”).  Each request for a Demand
Registration shall specify the approximate number of Registrable Securities
requested to be registered.  Within ten days after receipt of any such request,
the Company shall give written notice of such requested registration to all
holders of Registrable Securities and, subject to paragraph (c) below, will
include in such registration, in addition to the Registrable Securities that are
requested to be registered pursuant hereto, all other Registrable Securities
with respect to which the Company has received written requests for inclusion
therein within 15 days after the receipt of the Company’s notice.
 
(b)           Long Form Registrations.  The holders of Registrable Securities
shall be entitled to request no more than five Demand Registrations pursuant to
this Section, up to three of which may be requested within the period beginning
the day after the last day of the Lock-Up Period and ending twenty four months
thereafter.  All Demand Registrations shall be underwritten registrations.
 
(c)           Marketing Limitation in Demand Registrations.  The Company will
not include in any Demand Registration any securities which are not Registrable
Securities without the prior written consent of the holders of a majority of the
Registrable Securities included in such registration.  In the event the managing
underwriter(s) of a Demand Registration advise the Shareholders seeking
registration of Registrable Securities pursuant to this Section in writing that
market factors (including, without limitation, the aggregate number of shares of
Shares requested to be Registered, the general condition of the market, and the
status of the persons proposing to sell securities pursuant to the Registration)
require a limitation of the number of Shares to be offered to the public, the
managing underwriter(s) may reduce the number of Registrable Securities
requested to be included in such registration to the number that in the opinion
of such managing underwriter(s) (expressed in writing) can be sold without
adverse effect.  Any such reduction in the number of Registrable Securities to
be included in a registration shall be effected with respect to the Shareholders
pro rata in proportion to the total number of Registrable Securities owned by
each Shareholder at the time of such registration.
 
(d)           Restrictions on Demand Registrations.  The Company may postpone,
for up to three months (from the date of the request), the filing or the
effectiveness of a registration statement for a Demand Registration if there
exists at such time material nonpublic information relating to the Company that
the Company’s Board believes (in good faith) should not be publicly disclosed,
or if an underwritten public offering is contemplated in which Registrable
Securities would be included; provided, however, that in such event, the holders
of Registrable Securities initially requesting such Demand Registration will be
entitled to withdraw such request and, if such request is withdrawn, such Demand
Registration shall be treated as if it had never been made in the first
instance, and the Company will pay all Registration Expenses in connection with
such registration.  The Company may delay a Demand Registration hereunder only
once in any 12-month period.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
(e)           Selection of Underwriters.  The holders of a majority of the
Registrable Securities initially requested to be included in a Demand
Registration will have the right to select the investment bankers and managing
underwriter(s) to administer the offering under such Demand Registration,
subject to the Company’s approval, which will not be unreasonably withheld.
 
4.2           Piggyback Registration.
 
(a)           Notice. Subject to the terms of this Agreement, in the event the
Company chooses at any time no less than three months following the Effective
Time to Register any of its Shares on a form that is suitable for a Registration
involving Registrable Securities, the Company will:  (i) promptly give each
Shareholder written notice (the “Company Notice”) thereof, and (ii) include in
such Registration (and any related qualification under Blue Sky laws or other
compliance), and in any underwriting involved therein, all the Registrable
Securities specified in a written request delivered to the Company by any
Shareholder within 15 days after delivery of the Company Notice.
 
(b)           Underwriting in Piggyback Registration.  If the Company Notice
relates to an underwritten public offering, the Company shall so advise the
Shareholders in the Company Notice.  In such event the right of any Shareholder
to Registration shall be conditioned upon the inclusion of such Shareholder’s
Registrable Securities in such underwritten public offering to the extent
provided in this Section.  All Shareholders proposing to distribute their
securities through such underwriting shall (together with the Company and any
other Shareholders participating in such offering) enter into an underwriting
agreement for such offering.  The Company shall select the underwriter(s).
 
(c)           Marketing Limitation in Piggyback Registration.  In the event the
managing underwriter(s) of a Piggyback Registration advise the Shareholders
seeking registration of Registrable Securities pursuant to this Section in
writing that market factors (including, without limitation, the aggregate number
of shares of Shares requested to be Registered, the general condition of the
market, and the status of the persons proposing to sell securities pursuant to
the Registration) require a limitation of the number of shares to be offered to
the public, the managing underwriter(s) may reduce the number of Registrable
Securities to be Registered by the Shareholders to the number that in the
opinion of such managing underwriter(s) (expressed in writing) can be sold
without adverse effect; provided, however, that the managing underwriter(s)
shall in no event reduce the number of Registrable Securities to be registered
by the Shareholders to less than 25% of the aggregate number of Shares to be
offered in such offering.  Any such reduction in the number of Registrable
Securities to be included in such Registration shall be effected with respect to
the Shareholders pro rata in proportion to the total number of Shares owned by
each Shareholder at the time of such registration.
 
(d)           Withdrawal in Piggyback Registration.  If any Shareholder
disapproves of the terms of any such underwriting, he may elect to withdraw
therefrom by written notice to the Company and the underwriter delivered at
least 7 business days prior to the effective date of the Registration Statement
as disclosed to such Shareholder by the Company.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
4.3           Blue Sky.  In the event of any Registration of Registrable
Securities pursuant to this Article, the Company shall use commercially
reasonable efforts to qualify the securities covered by the Registration
Statement under the Blue Sky laws of such jurisdictions as shall be reasonably
appropriate for the distribution of such securities; provided, however, that the
Company shall not be required to qualify to do business or to file a general
consent to service of process in any such states or jurisdictions.
 
4.4           Indemnities.  In the event of any Registration of Registrable
Securities pursuant to this Article:
 
(a)           Indemnity by the Company.  The Company will indemnify and hold
harmless, to the fullest extent permitted by law (including the Act), any
Shareholder and any underwriter for such Shareholder, and each person, if any,
who controls the Shareholder or such underwriter, from and against any and all
losses, damages, claims, liabilities, joint or several, costs and expenses
(including any amounts paid in any settlement effected with the Company’s
consent) to which the Shareholder or any such underwriter or controlling person
may become subject under applicable law or otherwise, insofar as such losses,
damages, claims, liabilities (or actions or proceedings in respect thereof),
costs or expenses arise out of or are based upon (i) any untrue statement or
alleged untrue statement of any material fact contained in the registration
statement or included in the prospectus, as amended or supplemented, or (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they are made, not misleading, and the Company will
reimburse the Shareholder, such underwriter and each such controlling person of
the Shareholder or the underwriter, promptly upon demand, for any reasonable
legal or any other expenses incurred by them in connection with investigating,
preparing to defend or defending against or appearing as a third-party witness
in connection with such loss, claim, damage, liability, action or proceeding;
provided, however, that the Company will not be liable to any such Shareholder,
underwriter or controlling person in any such case to the extent that any such
loss, damage, liability, cost or expense arises out of or is based solely upon
an untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished in writing by such Shareholder,
such underwriter or such controlling persons in writing specifically for
inclusion therein; provided, further, that this indemnity shall not be deemed to
relieve any underwriter of any of its due diligence obligations; provided,
further, that the indemnity agreement contained in this subsection shall not
apply to amounts paid in settlement of any such claim, loss, damage, liability
or action if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld.  Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
the selling Shareholder, the underwriter or any controlling person of the
selling Shareholder or the underwriter, and regardless of any sale in connection
with such offering by the selling Shareholder.  Such indemnity shall survive the
transfer of securities by a selling Shareholder.
 
(b)           Indemnity by the Selling Shareholders.  Each Shareholder
participating in a registration hereunder will, severally and not jointly,
indemnify and hold harmless the Company, any underwriter for the Company, and
each person, if any, who controls the Company or such underwriter, from and
against any and all losses, damages, claims, liabilities, costs or expenses
(including any amounts paid in any settlement effected with the selling
Shareholder’s consent) to which the Company or any such controlling person
and/or any such underwriter may become subject under applicable law or
otherwise, insofar as such losses, damages, claims, liabilities (or actions or
proceedings in respect thereof), costs or expenses arise out of or are based
solely on (i) any untrue or alleged untrue statement of any material fact
contained in the registration statement or included in the prospectus, as
amended or supplemented, or (ii) the omission or the alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances in which they were made,
not misleading, and each such Shareholder will reimburse the Company, any
underwriter and each such controlling person of the Company or any underwriter,
promptly upon demand, for any reasonable legal or other expenses incurred by
them in connection with investigating, preparing to defend or defending against
or appearing as a third-party witness in connection with such loss, claim,
damage, liability, action or proceeding; provided, however, that the indemnity
in this subsection (b) is limited in each case to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was so made in strict conformity with written information
furnished by such Shareholder specifically for inclusion therein.  The foregoing
indemnity agreement is subject to the condition that, insofar as it relates to
any such untrue statement (or alleged untrue statement) or omission (or alleged
omission) made in the preliminary prospectus but eliminated or remedied in the
amended prospectus at the time the registration statement becomes effective or
in the final prospectus, such indemnity agreement shall not inure to the benefit
of the Company or any underwriter, or any of their controlling persons, if a
copy of the final prospectus was not furnished to the person or entity asserting
the loss, liability, claim or damage at or prior to the time such furnishing is
required by the Securities Act; provided, further, that this indemnity shall not
be deemed to relieve any underwriter of any of its due diligence obligations;
provided, further, that the indemnity agreement contained in this subsection
shall not apply to amounts paid in settlement of any such claim, loss, damage,
liability or action if such settlement is effected without the consent of the
Shareholders, as the case may be, which consent shall not be unreasonably
withheld.  In no event shall the liability of a Shareholder exceed the gross
proceeds (net of underwriting discounts and commissions) from the offering
received by such Shareholder.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(c)           Indemnity Procedures.  Promptly after receipt by an indemnified
party of notice of the commencement of any action involving the subject matter
of the foregoing indemnity provisions, such indemnified party will, if a claim
thereof is to be made against the indemnifying party, promptly notify the
indemnifying party of the commencement thereof; but the omission to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party otherwise than hereunder.  In case such action is brought
against any indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party shall have the right to participate
in, and, to the extent that it may wish, jointly with any other indemnifying
party similarly notified, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided however, that if the defendants
in any action include both the indemnified party and the indemnifying party and
there is a conflict of interests which would prevent counsel for the
indemnifying party from also representing the indemnified party, the indemnified
party or parties shall have the right to select one separate counsel to
participate in the defense of such action on behalf of such indemnified party or
parties.  After notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such indemnified party for any legal or other expense subsequently
incurred by such indemnified party in connection with the defense thereof,
unless (i) the indemnified party shall have employed counsel in accordance with
the provisions of the preceding sentence, (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after the notice of the
commencement of the action and within 15 days after written notice of the
indemnified party’s intention to employ separate counsel pursuant to the
previous sentence, or (iii) the indemnifying party has authorized the employment
of counsel for the indemnified party at the expense of the indemnifying
party.  No indemnifying party will consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.  The indemnifying party
shall give the indemnified party at least 20 days (or such shorter period as
shall reasonably be required under the circumstances) notice of any proposed
settlement, together with true and correct copies of any proposed settlement.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
(d)           Insufficiency of Indemnities.  If the indemnification provided for
in this Section is unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Shareholders on the other from the
offering.  If, however, the allocation provided by the immediately preceding
sentence is not permitted by applicable law then each indemnifying party shall
contribute to such amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative benefits but also
the relative fault of the Company on the one hand and the Shareholders on the
other in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities, (or actions or proceedings in respect
thereof), as well as any other relevant equitable considerations.  The relative
benefits received by the Company on the one hand and the Shareholders on the
other shall be deemed to be in the same proportion as the total net proceeds
from the offering (before deducting Registration Expenses) received by the
Company bears to the total net proceeds from the offering received by the
Shareholders.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company on the one hand or the Shareholders on the
other and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The Company and
the Shareholders agree that it would not be just and equitable if contributions
pursuant to this Section were determined by pro rata allocation (even if the
Shareholders were treated as one entity for such purpose) or by any other method
of allocation which does not take into account the equitable considerations
referred to above in this Section.  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) referred to above in this Section shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section, (i) no Shareholder
shall be required to contribute any amount in excess of the gross proceeds of
the offering to such Shareholder, net of underwriting discounts or commissions
and (ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The
Shareholders’ obligations in this Section to contribute are several in
proportion to their respective underwriting obligations and not joint.
 
4.5           Obligations of the Company.  Whenever required under this
Agreement to effect the registration of any Registrable Securities pursuant to
this Article, the Company shall as promptly as practicable:
 
(a)           Registration Statement.  Prepare and file with the SEC, and if
appropriate, with the Registrar of Companies in Bermuda, a registration
statement with respect to such Registrable Securities and use commercially
reasonable efforts to cause such registration statement to become effective,
and, upon the request of the Shareholders of a majority of the Registrable
Securities registered thereunder, keep such registration statement effective for
a period of up to ninety days or, if sooner, until the distribution contemplated
in such registration statement has been completed.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(b)           Amendments.  Prepare and file with the SEC, and if appropriate,
with the Registrar of Companies in Bermuda, such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement.
 
(c)           Prospectus.  Furnish to the Shareholders such numbers of copies of
a prospectus, including a preliminary prospectus, in conformity with the
requirements of the Securities Act, and such other documents as they may
reasonably request in order to facilitate the disposition of Registrable
Securities owned by them.
 
(d)           Underwriting Agreement.  In the event of any underwritten public
offering, enter into and perform its obligations under an underwriting
agreement, in usual and customary form, with the managing underwriter(s) of such
offering.  Each Shareholder participating in such underwriting shall also enter
into and perform its obligations under such an underwriting agreement.  If
permitted by the managing underwriter(s), the Shareholders may, at their option,
require that any or all of the conditions precedent to the obligations of the
underwriters under such underwriting agreement be conditions precedent to the
obligations of such Shareholders.  If permitted by the managing underwriter(s),
the Shareholders shall not be required to make any representations or warranties
to or agreement with the Company or the underwriters other than the
representations, warranties or agreements regarding the Shareholders, the
Shareholders’ right, title and interest in the Registrable Securities and the
Shareholders’ intended method of distribution or any other representations or
warranties required by law.
 
(e)           Prospectus Notice.  Promptly notify each Shareholder of
Registrable Securities covered by such registration statement at any time when a
prospectus relating thereto is required to be delivered under the Securities Act
and/or the Act of the happening of any event as a result of which the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing and the Company agrees to prepare and
furnish to the Shareholders a post-effective amendment to the registration
statement or supplement to the prospectus or any document incorporated therein
by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, the prospectus will
not contain an untrue statement of material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances underlying such statements.
 
(f)           Listing.  Cause all Registrable Securities registered pursuant to
this Agreement to be listed on each securities exchange or approved for
quotation on the New York Stock Exchange (“NYSE”) or such other automated
quotation system on which similar securities issued by the Company are then
listed or quoted.
 
(g)           Transfer Agent and Registrar.  Provide a transfer agent and
registrar for all Registrable Securities registered pursuant to this Agreement
and a CUSIP number for all such Registrable Securities, in each case not later
than the effective date of such registration.
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(h)           Legal Opinions and Accountants’ Letters.  Furnish, at the request
of any Shareholder requesting registration of Registrable Securities, on the
date that such Registrable Securities are delivered to the underwriters for sale
in connection with a registration pursuant to this Agreement, if such securities
are being sold through underwriters, or, if such securities are not being sold
through underwriters, on the date that the registration statement with respect
to such securities becomes effective, (i) an opinion, of the counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and to the Shareholders
requesting registration of Registrable Securities and (ii) a letter dated such
date and a bring-down letter dated the closing date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and to
the Shareholders requesting registration of Registrable Securities.
 
(i)           Stop Orders.  Notify a Shareholder the shares of which are
registered in the offering when the Registration Statement covering such
Shareholder’s Registrable Securities becomes effective, upon the issuance of any
stop order by the SEC, or of the receipt of any notification of the suspension
of qualification under state securities or Blue Sky laws, the Company hereby
agreeing to use commercially reasonable efforts to obtain the withdrawal of any
stop order or suspension of qualification.
 
(j)           Earnings Statement Pursuant to Section 11(a).  Otherwise use
commercially reasonable efforts to comply with all applicable rules of the SEC,
and make available to the Shareholders, as soon as reasonably practicable, an
earnings statement covering a period of at least 12 months, but not more than 18
months, beginning with the first full calendar month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and the rules and regulations
of the SEC thereunder.
 
4.6           Public Information.  At any time and from time to time after the
earlier of the close of business on such date as (a) a registration statement
filed by the Company under the Securities Act becomes effective, (b) the Company
registers a class of securities under Section 12 of the United States Securities
Exchange Act of 1934, as amended, or any federal statute or code which is a
successor thereto (the “Exchange Act”), or (c) the Company issues an offering
circular meeting the requirements of Regulation A under the Securities Act, the
Company shall undertake to make publicly available and available to the
Shareholders pursuant to Rule 144, such information as is necessary to enable
the Shareholders to make sales of Registrable Securities pursuant to Rule
144.  The Company shall comply with the current public information requirements
of Rule 144 and shall furnish thereafter to any Shareholder upon request, a
written statement executed by the Company as to the steps it has taken to so
comply.
 
4.7           Information Furnished by Shareholders.  It shall be a condition
precedent of the Company’s obligations under this Agreement that each
Shareholder of Registrable Securities included in any Registration furnish to
the Company such information regarding such Shareholder and the distribution
proposed by such Shareholder or Shareholders as the Company may reasonably
request or as may be required by the Securities Act.
 
4.8           Registration Expenses.  Subject to compliance with the Act, the
Company will pay all Registration Expenses in connection with Registrations
effected pursuant to this Article.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
ARTICLE V
 
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SHAREHOLDERS
 
Each Shareholder represents and warrants to each other Shareholder and the
Company as follows:
 
5.1           Information.  Each Shareholder will make information concerning
such Shareholder and such Shareholder’s Affiliates which the Company may
reasonably request to comply with the requirements of NYSE and/or governmental
authorities available to the Company, NYSE and/or appropriate governmental
authorities and will make all necessary filings and acquire all necessary
consents required by the Company, NYSE and/or appropriate governmental
authorities.
 
5.2           Protection of the Company’s Employees.  Each Shareholder
undertakes with each other Shareholder and with the Company that he will not:
 
(a)           At any time incite any employee of the Company or Flagstone to
terminate a contract of employment with the Company or Flagstone or seek to
interfere, or interfere, with the relationship between the Company or Flagstone
and any of its employees, or
 
(b)           Employ any employee of the Company or Flagstone during the term of
such employment or for a period of six months thereafter, or at any time when he
is a participant in the PSU Plan of the Company.
 
5.3           Protection of the Company’s Confidential Information.  Each
Shareholder undertakes with each other Shareholder and with the Company that he
will not at any time:
 
(a)           reveal Confidential Information to any third party who is not a
Shareholder or an employee of the Company; provided, however, that each
Shareholder may reveal such information to its legal and financial advisers, and
its beneficial owners who are subject to confidentiality arrangements with it,
or as may be required by law or by any regulatory authority, or
 
(b)           remove from the Company any Confidential Information or interfere
in any way with the ability of the Company to use any such Confidential
Information.
 
 
ARTICLE VI
 
MISCELLANEOUS
 
6.1           Share Certificate Legends.  Prior to the Effective Time, the
Company shall cause all share certificates representing Shares to bear an
appropriate legend referring to the fact that the Shares were sold without
registration under the Securities Act and are subject to this Agreement;
provided, however, that such legend shall be omitted from any share certificate
representing Shares that have been duly transferred without registration in
accordance with Rule 144.
 
6.2           PFIC and RPII.  The Company shall use its best efforts to
(a) avoid being deemed a “passive foreign investment company” under the Code and
(b) avoid any situation in which the Shareholders would be required to include
“related person insurance income” of the Company under the Code.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
6.3           Financial Statements.  Prior to the Effective Time, Company will
provide to each Shareholder (i) an unaudited quarterly financial report no later
than 45 days from the end of the first three fiscal quarters of each year and
(ii) an audited annual financial report no later than 120 days from the end of
the Company’s fiscal year, in each case prepared in accordance with United
States Generally Accepted Accounting Principles.
 
6.4           Entire Agreement; Amendments.  This Agreement and the schedules to
this Agreement and the documents referred to in this Agreement and to be
delivered pursuant to this Agreement constitute the entire agreement among the
parties pertaining to the subject matter of this Agreement, and supersede all
prior and contemporaneous agreements, understandings, negotiations and
discussions of the parties, whether oral or written, with respect to the subject
matter of this Agreement, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter of this
Agreement, except as specifically set forth herein or therein.  This Agreement
may be amended from time to time upon the written consent of the Company, which
may be authorized by the approval of nine Directors; provided, however, that any
amendment to this Agreement that materially affects any Shareholder in a manner
that is disparate from other Shareholders shall require such Shareholder’s
approval;  provided, further, that any amendment to Section 2.1 shall require
the approval of all Shares then in issue.
 
6.5           Expenses.  Except as otherwise provided in this Agreement, whether
or not the transactions contemplated by this Agreement are consummated, each of
the parties hereto shall pay the fees and expenses of their respective counsel,
investment bankers, financial advisors, accountants and other experts and the
other expenses incident to the negotiation and preparation of this Agreement and
the consummation of the transactions contemplated hereby.
 
6.6           Governing Law.  This Agreement shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.
 
6.7           Jurisdiction.
 
(a)           Dispute Resolution.  Except as otherwise specifically provided in
this Agreement, in the event of any dispute, controversy or claim arising out of
or related to this Agreement or a breach hereof, whether based in contract,
tort, or statute, including its interpretation, scope, formation, performance or
termination (“Dispute”), the parties shall settle such Dispute in accordance
with the following:
 
(i)           Discussions.  The parties shall first use their best efforts to
settle the Dispute by consulting and negotiating with each other in good faith
to reach a just and equitable solution satisfactory to all parties;
 
(ii)           Litigation.  If the Dispute is not resolved through friendly
discussions within 60 days of the date of the Dispute, the Dispute shall be
finally resolved by litigation in New York County in Federal District Court or,
absent Federal jurisdiction, in New York State Supreme Court, and the parties
hereby consent to the personal jurisdiction of any such court.
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(b)           Consent to Service.  In connection with any litigation involving
any Dispute, the parties agree to accept service of process by mail to the
Notice addresses set forth in this Agreement.
 
6.8           Assignment.  This Agreement and each Shareholder’s rights and
obligations hereunder may be assigned only to one or more persons who become the
record holders of Shares transferred by such Shareholder; provided, however,
that in any or all of such cases such assigning party nonetheless shall remain
responsible for the performance of all of its obligations hereunder.  Subject to
the preceding sentence, this Agreement shall be binding upon the parties hereto
and their respective successors and assigns.
 
6.9           Notices.  All communications, notices and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given when delivered personally or by messenger or by overnight delivery
service, or when received via telecopy or other electronic transmission, in all
cases addressed to the Person for whom it is intended at his address set forth
below or to such other address as a Party shall have designated by notice in
writing to the other Party in the manner provided by this Section.
 
If to the Company:
 
Flagstone Reinsurance Holdings, S.A.
37 Val St André
L-1128
Luxembourg, Grand Duchy of Luxembourg
Attention:  William Fawcett
Facsimile:  (866) 550-9460
 
with a copy to:
 
Cravath, Swaine & Moore LLP
825 Eighth Avenue
New York, New York 10019
Attention:  Sarkis Jebejian, Esq.
Facsimile:  (212) 474-1188



If to a Shareholder, to the address of such Shareholder as it shall appear on
the records of the Company.
 
6.10           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
 
6.11           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
 
6.12           No Third Parties; No Reliance.  Except as specifically set forth
or referred to herein, nothing herein expressed or implied is intended or shall
be construed to confer upon or give to any Person, other than the parties hereto
and their permitted successors or assigns, any rights or remedies under or by
reason of this Agreement.  No third party is entitled to rely on any of the
representations, warranties and agreements contained in this Agreement, and the
parties assume no liability to any third party because of any reliance on the
representations, warranties and agreements of the parties contained in this
Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
6.13           Exhibits and Schedules; Construction of Certain Provisions. The
exhibits and schedules referred to in this Agreement shall be construed with and
as an integral part of this Agreement to the same extent as if they had been set
forth in their entirety herein.
 
6.14           Headings.  The Article and Section headings contained in this
Agreement are inserted for convenience only and shall not affect in any way the
meaning or interpretation of this Agreement.  They do not define, limit, extend
or describe the scope of this Agreement or the intent of any provision of this
Agreement.
 
6.15           Counterparts; Execution by Facsimile.  This Agreement and any
consents required hereunder may be executed in one or more counterparts, and by
any Shareholder on separate counterparts, each of which as so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument, and it shall not be necessary in making
proof of this Agreement as to any Shareholder hereto to produce or account for
more than one such counterpart executed and delivered by such Shareholder.  The
exchange of copies of this Agreement and of signature pages by facsimile
transmission shall constitute effective execution and delivery of this Agreement
as to the Shareholders and may be used in lieu of the original Agreement for all
purposes.  Signatures of the parties transmitted by facsimile shall be deemed to
be their original signatures for all purposes.
 
6.16           Binding Provisions.  Except as herein otherwise provided to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
parties hereto, their heirs, personal representatives, successors and permitted
assigns.
 
6.17           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
6.18           Conflict.  In the event that any provision of this Agreement
conflicts with any provision of the Articles of the Company, the terms of this
Agreement shall prevail, and each Shareholder shall vote all of the Shares that
it holds of record, and shall take all actions necessary, to ensure at all times
that the Articles of the Company do not conflict with any provision of this
Agreement.
 
6.19           Term.  If the Effective Time shall not have occurred on or before
the first anniversary of this Agreement, this Agreement shall terminate without
becoming effective and shall have no effect on the Shareholders’
Agreement.  This Agreement shall terminate at such time as no Registrable
Securities remain in issue.
 
 
***********************
 
[Remainder of Page Intentionally Left Blank - Signature Page Follows]
 
 
 
 
14

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.
 
FLAGSTONE REINSURANCE HOLDINGS, S.A.,
 
By
/s/ David Brown
 
Name:  David Brown
 
Title: Chief Executive Officer
   



 
 
 
 
15

--------------------------------------------------------------------------------

 
 

 
Exhibit A
 
Shareholders
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


Exhibit B
 
Form of Lock-Up Agreement
 
(attached)
 


 
 
 
 

--------------------------------------------------------------------------------

 

 
LEHMAN BROTHERS INC.
CITIGROUP GLOBAL MARKETS INC.
As Representatives of the Several Underwriters,


c/o   Lehman Brothers Inc.
745 Seventh Avenue
New York, NY 10019


Citigroup Global Markets Inc.
388 Greenwich Street
New York, NY 10013
 
[  ], 2006
 
Ladies and Gentlemen:
 
As an inducement to execute the Underwriting Agreement, pursuant to which an
offering will be made that is intended to result in the establishment of a
public market for the common shares (the “Securities”) of Flagstone Reinsurance
Holdings Limited, a Bermuda company, and any successor (by merger or otherwise)
thereto, (the “Company”), the undersigned hereby agrees that during the period
specified in the following paragraph (the “Lock-Up Period”), the undersigned
will not, directly or indirectly (1) offer for sale, sell, pledge or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person at any time in the
future of) any shares of Securities or securities convertible into or
exchangeable for Securities, or sell, grant options, rights or warrants with
respect to any shares of Securities or securities convertible into or
exchangeable for Securities, (2) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such shares of Securities, whether any such
transaction described in clause (1) or (2) is to be settled by delivery of
Securities or other securities, in cash or otherwise, (3) make any demand for or
exercise any right or cause to be filed a registration statement, including any
amendments thereto, with respect to the registration of any shares of Securities
or securities convertible into or exercisable or exchangeable for Securities or
any other securities of the Company or (4) publicly disclose the intention to do
any of the foregoing.
 
The Lock-Up Period will commence on the date of this Lock-Up Agreement and
continue and include the date 180 days after the public offering date set forth
on the final prospectus used to sell the Securities (the “Public Offering Date”)
pursuant to the Underwriting Agreement; however, if
 
(1)  during the last 17 days of the initial Lock-Up Period, the Company releases
earnings results or material news or a material event relating to the Company
occurs, or
 
(2)  prior to the expiration of the initial Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the initial Lock-Up Period,
 
then in each case the Lock-Up Period will be extended until the expiration of
the 18-day period beginning on the date of release of the earnings results or
the occurrence of the material news or material event, as applicable, unless the
Representatives waive, in writing, such extension.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
The undersigned hereby acknowledges and agrees that written notice of any
extension of the Lock-Up Period pursuant to the previous paragraph will be
delivered by the Representatives to the Company (in accordance with Section 12
of the Underwriting Agreement) and that any such notice properly delivered will
be deemed to have been given to, and received by, the undersigned.  The
undersigned further agrees that, prior to engaging in any transaction or taking
any other action that is subject to the terms of this Lock-Up Agreement during
the period from the date of this Lock-Up Agreement, up to and including the 34th
day following the expiration of the initial Lock-Up Period, it will give notice
thereof to the Company and will not consummate such transaction or take any such
action unless it has received written confirmation from the Company that the
Lock-Up Period (as may have been extended pursuant to the previous paragraph)
has expired.
 
Any Securities received upon exercise of options granted to the undersigned will
also be subject to this Agreement.  Any Securities acquired by the undersigned
in the open market will not be subject to this Agreement.  A transfer of
Securities to an affiliate, family member or trust may be made, provided the
transferee agrees to be bound in writing by the terms of this Agreement prior to
such transfer, and no filing by any party (donor, donee, transferor or
transferee) under the Exchange Act shall be required or shall be voluntarily
made in connection with such transfer.
 
In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Securities if such transfer would constitute a violation or breach of this
Agreement.
 
This Agreement shall be binding on the undersigned and the successors, heirs,
personal representatives and assigns of the undersigned.  This Agreement shall
lapse and become null and void if the Public Offering Date shall not have
occurred on or before                 , 2006.  This agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
Very truly yours,
 
 
 
 
[Name of shareholder]

 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------
